Citation Nr: 1716334	
Decision Date: 05/15/17    Archive Date: 05/22/17

DOCKET NO.  12-15 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for residuals of a left eye injury, to include retinal tear and retinal hole.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran served in the Air Force from November 1969 to August 1973 and in April 2002 on active duty, as well as multiple periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA), in the Air National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

In October 2014, the Board remanded the claim for further development. The AOJ continued the previous denial in a January 2015 supplemental statement of the case (SSOC). The Veteran's claim is now ready for appellate review.

This appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System and Virtual VA claims processing systems.


FINDING OF FACT

The Veteran has current residuals of a left eye injury, to include retinal tear and retinal hole, which has been shown to have occurred during a period of INACDUTRA.


CONCLUSION OF LAW

The criteria for service connection for residuals of left eye injury, to include retinal tear and retinal hole, have been met. 38 U.S.C.A. §§ 101, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the fully favorable determination of this claim, no discussion of compliance with VA's duty to notify and assist is necessary at this time.

The Veteran claims that she suffered a retinal tear of her left eye on June 5, 2005, while serving in the Air National Guard and traveling to an Air National Guard meeting. See, e.g., June 2010 claim.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131 (West 2014). Establishing service connection generally requires evidence of:  (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled from a disease or injury incurred in the line of duty. 38 U.S.C.A. § 101 (21) and (24) (West 2014); 38 C.F.R. § 3.6 (a) (2016). Active military, naval, or air service also includes any period of INACDUTRA in which the individual concerned was disabled from an injury incurred in the line of duty. Id. Accordingly, service connection may be granted for disability resulting from disease or injury incurred, or aggravated, while performing ACDUTRA or from injury incurred or aggravated while performing INACDUTRA. 38 U.S.C.A. §§ 101 (24), 106, 1131 (West 2014). INACDUTRA includes duty other than full time duty performed by a member of the Reserves or the National Guard of any state. 38 C.F.R. § 3.6 (d) (2014). Periods of ACDUTRA and INACDUTRA include periods of authorized travel to or from such duty. See 38 C.F.R. § 3.6(b).

38 U.S.C.A. § 1154 (a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). Specifically, "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

Turning to the pertinent evidence of record, a June 6, 2005 VA Medical Center (VAMC) treatment record notes that the Veteran suffered a retinal tear of the left eye. The examining optometrist noted a "recent horseshoe tear without retinal detachment," and performed a laser retinopexy on the Veteran. A pay stub supplied by the Veteran reflects that she was in INACDUTRA at that time.

In January 2010, the Veteran reported and was treated for seeing spots of light within her left eye. Exams in December 2009 and January and February 2010 noted a horseshoe tear and "retina attached with no subretinal fluid." A June 2010 treatment record shows a diagnosis of "operculated hole s/p laser retinopexy 6/2005. Laser scars appreciable nasally with attached retina and no subretinal fluid." 

On December 2014 VA examination, the examiner reviewed the claims file and noted that the Veteran was first seen with symptoms of a retinal disturbance in June 2005. She was diagnosed with a retinal tear and hole OS (left eye) and underwent retinopexy shortly after. The examiner diagnosed a current retinal condition of both eyes, specifically, retinal tear and retinal hole of the eyes.  Retinopexy in 2005 and 2009 were noted.  There was no decrease in visual acuity or other visual impairment. The examiner noted that retinal holes and tears are small breaks in the retina. The retina is light-sensitive tissue at the back of the eye. Sometimes the tissues of the retina begin to thin or weaken over time. Holes and tears can develop in areas of thinning. The vitreous may pull the retina and tear at it. Eye problems that may increase the risk of retinal holes and tears include nearsightedness, eye injuries, and cataract or certain other types of eye surgery. The Veteran denied any ocular trauma or surgery. First tear occurred in June 2005 while serving active duty. Patient said symptoms began while driving to station duty. Station duty of the day included collecting urine and blood samples for drug testing. Light office duties typically do not cause retinal holes or tears. No residuals, vision corrected to essentially 20/20.

Based on the foregoing, the Board finds that service connection is warranted for the Veteran's left eye disability.

Here, the Veteran has consistently reported that she injured her left eye while traveling to an Air National Guard meeting. The Board notes that the Veteran is competent to report eye problems and the circumstances surrounding such. Layno v. Brown, 6 Vet. App. 465 (1994). It is shown that the Veteran was on INACDUTRA in June 2005 when her eye was injured, resulting in a retinal tear. Finally, the evidence of record indicates that the Veteran has experienced residuals of her left eye retinal tear.

Although the December 2014 VA examiner did not find that the Veteran had a current left eye disability related to service, the opinion is inadequate for several reasons. First, the examiner's conclusion that the Veteran did not suffer eye trauma appears to be based on the fact that the Veteran performed office duties that same day. The examiner did not comment on the Veteran's assertion that her eye injury occurred while in transit. Second, the examiner noted that eye problems that may increase the risk of retinal holes and tears include nearsightedness, cataracts, ocular trauma and certain types of eye surgery. The examination report was negative for any findings of nearsightedness, cataracts, and surgery (prior to the retinal tear in June 2005). Consequently, the evidence reflects that it is likely that the Veteran's reports of injuring her eye on the way to the duty station and immediately experiencing symptoms relate to an ocular trauma. Thus, the Board finds that the opinion lacks probative value.

Finally, although the examination did not reveal any residuals of retinal tear, as noted above, treatment records during the pendency of the Veteran's claim reflect such residuals.  The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Thus, the Veteran has met the current disability requirement.


Accordingly, the Board finds that service connection for residuals of left eye injury, to include retinal tear and retinal hole is warranted.


ORDER

Entitlement to service connection for residuals of left eye injury, to include retinal tear and retinal hole, is granted.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


